UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 November 13, 2014 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 – Other Events Wiley announces leadership changes for Research business segment November 13, 2014 (Hoboken, NJ) - John Wiley & Sons, Inc. (NYSE: JWa and JWb), a global provider of knowledge and knowledge-enabled solutions that improve outcomes in research, professional practice, and education, today announced changes to the leadership of its Research segment. The changes are designed to simplify the organizational structure and increase the focus on activities that drive value for authors, customers and partners in each part of the Research business. Philip Carpenter, Senior Vice President & Managing Director, Research Communications will become a member of the Executive Leadership Team, leading the activities focused on research communication including journals, digital solutions, product innovation and marketing. Mr. Carpenter is a seasoned business leader with more than 25 years of experience in research publishing. He has led Wiley’s research journal publishing business since 2012. In his expanded role, he will report directly to Stephen Smith, President and CEO. “The resulting strategic alignment of all journals related activity will enable a holistic approach to the prioritization of new business and technology investments, resulting in greater flexibility and faster decision making,” said Mr. Smith. Mark Allin will assume responsibility for Research book programs in conjunction with his current responsibilities as Executive Vice President, Professional Development. Mr. Smith continued: “Aligning the book programs from the Research and Professional Development segments will create the opportunity to explore further process and workflow harmonization while driving a consistent approach to portfolio management.” As a result of these changes, Steven Miron will step down as Executive Vice President, Global Research and will retire from Wiley on November 30 following a 21 year career during which he made a significant contribution to the Company’s success, playing a valuable leading role in Wiley’s expansion in Asia since the mid-1990s and leading the Research segment from May 2010. About Wiley Wiley is a global provider of knowledge and knowledge-enabled services that improve outcomes in areas of research, professional practice, and education. Through the Research segment, the Company provides digital and print scientific, technical, medical, and scholarly journals, reference works, books, database services, and advertising. The Professional Development segment provides digital and print books, online assessment and training services, and test prep and certification. In Education, Wiley provides education solutions including online program management services for higher education institutions and course management tools for instructors and students, as well as print and digital content. Contacts Investors: Brian Campbell, 201-748-6874 Investor Relations brian.campbell@wiley.com Media: Linda Dunbar, 917-969-5609 Corporate Public Relations ldunbar@wiley.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized JOHN WILEY & SONS, INC. Registrant By /s/ Stephen M. Smith Stephen M. Smith President and Chief Executive Officer By /s/ John A. Kritzmacher John A. Kritzmacher Executive Vice President and Chief Financial Officer Dated: November 13, 2014
